Citation Nr: 1021134	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-33 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
adrenal gland disability, to include an organizing hematoma 
and adrenal gland cancer, as due to exposure to chemical 
agents.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability, to include 
arthritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability, to include arthritis 
and degenerative disc disease.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the Veteran's claims files were transferred to 
the jurisdiction of the Louisville, Kentucky RO, which has 
certified the case for appellate review.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The reopened claim of entitlement to service connection for 
an adrenal gland disability, to include an organizing 
hematoma and adrenal gland cancer, due to exposure to 
chemical agents, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a rating decision in May 2004, the RO denied service 
connection for adrenal gland cancer due to exposure to 
chemical weapons.  The Veteran was notified of his right to 
appeal, but did not complete a timely appeal.

2.   Evidence added to the record since the May 2004 RO 
determination considered in conjunction with the record as a 
whole is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The competent evidence of record does not demonstrate 
that the Veteran has current hepatitis disability.

4.  The competent evidence of record demonstrates that, 
throughout the rating period on appeal, the Veteran's 
service-connected right knee disability, to include 
arthritis, has been manifested by pain, with limitation of 
flexion no worse than to 122 degrees, with extension limited 
by no than 3 degrees, and without objective evidence of 
instability.

5.  Throughout the rating period on appeal, the Veteran's 
service-connected low back disability, to include arthritis 
and degenerative disc disease, has been manifested by 
complaints of pain, forward flexion of no less than 65 
degrees, a combined thoracolumbar range of motion of no less 
than 208 degrees, and no incapacitating episodes.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for entitlement to service connection for an adrenal gland 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

2.  Hepatitis disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected right disability, to include arthritis, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261, 5262 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected low back disability, to include 
arthritis and degenerative disc disease, have not been met at 
any time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5237, 5238, 5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of the 
claims, issued a VCAA notice letter to the appellant in 
November 2007 that informed him of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence and notified that a disability 
rating and effective date will be assigned in event of award 
of any benefit sought per Dingess/Hartman.  The Veteran was 
also informed of what new and material evidence could be 
submitted to reopen his claim for service connection for 
adrenal gland cancer, what type of evidence would qualify as 
"new" evidence, and per the requirements set forth in Kent, 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues on 
appeal were obtained.  38 C.F.R. § 3.159(c) (4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations and 
opinions obtained in this case are more than adequate, as 
they are based on detailed and thorough physical 
examinations, and information pertinent to the rating 
criteria was solicited by the VA examiner.  The examiners 
also provided well-supported rationales for their opinions.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).   
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination and opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102 (2009).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

1. New and Material Evidence--Adrenal Gland 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2009), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  The Veteran filed his 
claim to reopen in July 2007.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for an adrenal gland disability, to include as due 
to exposure to chemical weapons.  The record reflects that in 
a May 2004 determination, the RO denied service connection 
for such disability on the basis that it was neither occurred 
in nor was caused by service.  An appeal from that 
determination was not completed, and there has been no 
allegation of CUE in that regard.  As such, it is final.  38 
U.S.C.A. § 7105.

The evidence of record at the time of the May 2004 RO denial 
includes the Veteran's service treatment records and private 
treatment records.  Service treatment records were negative 
for complaints of, treatment for, adrenal cancer.  Post 
service medical records dated from May 1991 to June 1991 show 
that the Veteran was worked up (including a MRI and CT scan) 
for a right adrenal mass that was diagnosed as a tumor and an 
organizing hematoma and for which he underwent a right 
adrenalectomy.  The record also shows that in a July 1997 
letter, the Office of the Secretary of Defense notified the 
Veteran that if he was with his unit on March 10 1991, he may 
have been exposed to a very low level of the nerve agents 
sarin and cyclosarin, which resulted from the demolition of 
Iraqi rockets at Khamisiyah, Iraq.  The letter also informed 
the Veteran that based on the current medical evidence and 
ongoing research, there was no indication that any long-term 
health effects would be expected from the brief, low-level 
exposure to chemical agents that may have occurred in 
Khamisiyah.

The evidence received since the final May 2004 RO decision 
includes an April 2009 VA examination report in which the 
examiner, who indicated that he had reviewed the Veteran's 
service treatment records, private medical records, and VA 
treatment records, opined that the Veteran's right adrenal 
gland tumor with right adrenalectomy was less likely as not 
due to chemical and/or environmental exposure during service.  
In reaching this determination, the examiner noted that:

The CT scan and MRI scan of the adrenal 
gland showed a right adrenal mass 
suspicious for a malignancy, however 
after resection the mass was found to be 
an organizing hematoma, not a malignant 
tumor.  A hematoma is a collection or 
mass of blood, usually clotted, confined 
to an organ, tissue or space.  There is 
not any medical literature that I was 
able to identify suggesting chemical 
and/or environmental exposure as a likely 
cause for an adrenal organizing hematoma.  
The hematoma is more likely due to 
traumatic injury to the area, for 
example, a MVA or motorcycle crash with 
blunt trauma to the area of the adrenal 
gland.  An organizing hematoma, as stated 
above is a collection of blood not a 
tumor. 

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in May 2004.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
Veteran's current adrenal gland disability is related to 
service.  In this regard, the Board notes that the May 2009 
VA examiner reported that the Veteran did not have adrenal 
gland cancer and that his adrenal gland disability was not 
due to exposure to chemical and or/ environmental exposure.  
However, such examiner also stated that the Veteran's adrenal 
gland disability, an organizing hematoma, was more likely due 
to traumatic injury to the area of the adrenal gland.  The 
Board notes that such opinion is particularly significant 
because the Veteran's service treatment records show that in 
October 1985, he complained of having experienced low back 
pain for three months after losing his balance while loading 
a motorcycle and being struck in the back.  The Veteran 
reported that he incurred a small bruise but did not seek 
medical assistance.  On physical examination, his complained 
that his lumbar-sacrospinal region was tender on palpation. 
He was diagnosed with lumbar-sacro spinal strain and low back 
syndrome.

Therefore, the Board finds that the additional evidence, 
considered in conjunction with the record as a whole, relates 
to an unestablished fact necessary to substantiate the claim, 
namely, whether the Veteran has a current adrenal gland 
disability that is related to service.  The additional 
evidence, when considered in conjunction with the record as a 
whole, raises a reasonable possibility of substantiating his 
claim.  Accordingly, the Board concludes that the evidence 
received subsequent to the May 2004 RO denial is new and 
material and the claim for entitlement to service connection 
for an adrenal gland disability is reopened.

2.  Service Connection--Hepatitis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

The Veteran asserts that service connection is warranted for 
hepatitis.  In order to establish service connection on a 
direct basis, the Veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  In terms of an in-service disease or injury, the 
Veteran's service treatment records do not reflect that he 
was ever diagnosed with, or treated for hepatitis.  
Nevertheless, the Veteran contends that while in service he 
had a hepatitis risk factor--a blood transfusion.  According 
to the Veteran during his February 2009 RO hearing, he was 
given such blood transfusion at the army hospital at Ft. 
Meade, Maryland after being involved in a motor vehicle 
accident in June or July 1982.  The Board notes that a 
November 1990 service treatment record references the fact 
that the Veteran had a history of being involved in a motor 
vehicle accident.  However, the remaining service treatment 
records do not document that the Veteran ever received a 
blood transfusion in 1982 or at any other time during his 
service.  Moreover, an April 2009 VA examination report shows 
that the examiner indicated that, "after review of the 
claims folder I was not able to identify any records or 
medical evidence supporting the claim of a blood transfusion 
after a motorcycle accident."  Therefore in the absence of 
any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran had a blood transfusion in service.

Further, the Board notes that even if, for arguendo, it was 
found that the Veteran had an in-service blood transfusion or 
any other hepatitis risk factor in service, there is no 
competent clinical evidence of record that establishes that 
he has a current hepatitis diagnosis.  In this regard, the 
Board acknowledges that a February 2001 American Red Cross, 
Blood Donation Screening Test Result shows that the Veteran 
tested negative for Hepatitis B Surface Antigen and tested 
positive for Antibodies to Hepatitis B Core.  He also tested 
negative for Antibodies to Hepatitis C virus and HCV NAT 
(UN).  Similarly, a September 2003 VA outpatient treatment 
record shows that laboratory test results found that the 
Veteran was positive for Hepatitis B Core Antibody and 
Hepatitis B Surface Antibody and was negative for Hepatitis B 
Surface Antigen. 

With respect to the significance of the aforementioned test 
results, an April 2009 VA examination examiner opined that:

It is less likely as not that the current 
hepatitis virus is linked to active duty 
military service.  Rationale...The Veteran 
at this time has clinical evidence of 
exposure to hepatitis B virus at some 
point in the past, but does not have 
evidence of active virus or active 
hepatitis b infection.  He does not have 
a positive Hep B surface antigen, did not 
have core antibody demonstrated in liver 
tissue by biopsy and does not have direct 
evidence of virus infection based upon 
review of the diagnostic studies in the 
complete review of the claims folder.

Therefore, in the absence of any evidence of current active 
hepatitis virus or infection, the Board finds that that 
preponderance of the evidence is against a finding that the 
Veteran has a current hepatitis disability.  Accordingly, 
because the evidence of record does not demonstrate that the 
Veteran has a current hepatitis disability, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim. 
 
In conclusion, although the Veteran asserts that he has a 
current hepatitis disability, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he was involved in an automobile accident and received a 
blood transfusion.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the 
negative evidence of record, including the April 2009 VA 
examination report, is of greater probative value than the 
Veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran has a current hepatitis 
disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis, and the claim must be denied.

3.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2009).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App 259 (1994).

A.  Right Knee Disability

The Veteran asserts that an increased evaluation is warranted 
for his service-connected right knee disability.  At the 
outset, the Board notes that the Veteran's claim for an 
increased evaluation for his service-connected right knee was 
received at the RO on July 10, 2007.  Therefore, the rating 
period for consideration on appeal begins July 10, 2006, one 
year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2009).

The record reflects that the Veteran is currently service-
connected for residuals of a right knee injury, status post 
ACL repair with retained hardware and degenerative arthritis, 
currently assigned a 10 percent evaluation under Diagnostic 
Code 5260, which pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate leg flexion that is limited to 30 degrees.  A 30 
percent rating applies where leg flexion is limited to 15 
degrees.  

The record reflects that on VA examination in December 2007, 
the Veteran had right knee flexion of 130 degrees.   
Likewise, on VA examination in April 2009, the Veteran had 
right knee flexion of 122 degrees.  Such findings, which are 
well in excess of the criteria for even a noncompensable 
evaluation, and do not correspond to a higher 20 percent 
evaluation under DC 5260, which contemplates flexion limited 
to 30 degrees.  Therefore, an evaluation in excess of 10 
percent is not warranted under this diagnostic code.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
and finds that Diagnostic Code 5261, which pertains to 
limitation of leg extension, is for consideration.  Under 
this code, a noncompensable evaluation is assigned where leg 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where leg extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where leg extension is 
limited to 15 degrees.   

On VA examination in December 2007, the Veteran had normal 
right knee extension of zero degrees, with pain near the 
extreme of full extension.  On VA examination in April 2009, 
the Veteran's right knee extension was limited by 3 degrees.  
Such findings correspond to the criteria for a noncompensable 
evaluation.  Therefore, the Board concludes that the Veteran 
is not entitled to a higher evaluation under Diagnostic Code 
5261.
  
Further, because the evidence of record does not demonstrate 
that the Veteran suffers from ankylosis (i.e., complete bony 
fixation) of the left knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263, he 
is not entitled to a higher evaluation under these Diagnostic 
Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  The record demonstrates that the Veteran has 
complained of experiencing right knee pain.  The Board 
recognizes that examiners have acknowledged and confirmed 
that the Veteran experiences such symptomology.  The Board 
finds, however, that the above indicated additional 
functional impairment due to pain, including on use, is 
already contemplated in the current 10 percent disability 
evaluation assigned and that there has been no demonstration, 
by competent clinical evidence, of additional functional 
impairment comparable to the next higher evaluation under 
Diagnostic Code 5260 or Diagnostic Code 5261.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the knees has not been 
shown.  In this regard, a December 2007 VA examination report 
shows that the Veteran denied experiencing right knee giving 
way, instability, or episodes of dislocation or subluxation.  
The Board acknowledges that on VA examination in April 2009, 
the Veteran reported that he experienced right knee 
instability, but no episodes of dislocation or subluxation.  
However, on physical examination, the examiner reported that 
there was no instability, patellar abnormality, meniscus 
abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  Therefore, in the absence of any documented, 
objective clinical findings of lateral instability or 
recurrent subluxation, the Board finds that a separate 
compensable rating pursuant to 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5257 (2009) (for recurrent subluxation or 
lateral instability) is also not warranted.  VAOPGCPREC 23-
97.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his service-connected 
right knee disability, he is not a licensed medical 
practitioner and is not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
Accordingly, the Board finds that the medical findings on 
physical examination are of greater probative value than the 
Veteran's statements regarding the severity of his right knee 
disability.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's overall disability picture 
(i.e.--painful right knee with limitation of flexion no worse 
than to 122 degrees, limitation of extension no more than by 
3 degrees, or objective evidence of instability or recurrent 
subluxation) more nearly approximates the criteria for the 
currently assigned 10 percent evaluation and that a staged 
rating is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the Veteran's right knee arthritis 
disability at any time during the rating period on appeal, 
and the claim must be denied.

B.  Low Back Disability

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected low back 
disability.  At the outset, the Board notes that the 
Veteran's claim for an increased evaluation for his service-
connected low back disability was received at the RO on July 
10, 2007.  Therefore, the rating period for consideration on 
appeal begins July 10, 2006, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. 
§ 3.400(o)(2) (2009).

The Veteran's service-connected low back disability has been 
rated under 38 C.F.R. § 4.71, Diagnostic Code 5242 
(pertaining to degenerative arthritis of the spine) (2009).  

Under the General Rating Formula for spinal disabilities, a 
10 percent rating will be will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.
A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  An evaluation of 40 percent 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5238 for spinal 
stenosis; Diagnostic Code 5242 for degenerative arthritis; 
and Diagnostic Code 5243 for intervertebral disc syndrome 
(2009).

In this case, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
orthopedic manifestations of the service-connected low back 
disability, throughout the rating period on appeal, based on 
the general rating formula for disease or injury of the 
spine.  In this regard, on VA examination in December 2007, 
the examiner reported that the following ranges of motion for 
the Veteran's lumbar spine: forward flexion of 90 degrees, 
extension of 30 degrees; bilateral lateral flexion of 30 
degrees, and bilateral lateral rotation of 30 degrees.

In a June 2009 addendum to the April 2009 VA examination 
report, the examiner reported the following ranges of motion 
for the Veteran's lumbar spine: forward flexion of 65 degrees 
with pain, extension of 18 degrees with pain, right lateral 
flexion of 17 degrees with pain, left lateral flexion of 18 
degrees with pain, right rotation of 48 degrees with pain, 
and left rotation of 42 degrees with pain.
 
Based on these clinical findings, which do not reflect 
forward flexion of the Veteran's lumbar spine that is greater 
than 30 degrees but not greater than 60 degrees, a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees (the aforementioned combined range of motion of 
the thoracolumbar spine on VA examination in December 2007 is 
240 degrees and on VA examination in April 2009 is 208 
degrees), or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted under the General Rating Formula for spinal 
disabilities. 

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  In this case, however, the record does not 
demonstrate that the Veteran experiences any neurological 
abnormalities as a result of his service-connected low back 
disability. 

The December 2007 VA examination report also shows that the 
Veteran was diagnosed as having mild degenerative disc 
disease.  The Board notes that in addition to evaluating 
intervertebral disc syndrome (Diagnostic Code 5243) under the 
general rating formula for diseases and injuries of the 
spine, outlined above, it may also be rated on incapacitating 
episodes.  Under this code, a 10 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Note 
(1) to Diagnostic Code 5243 defines an incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  However, in this 
case, the preponderance of the competent clinical evidence of 
record is against an evaluation in excess of 10 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome.  Indeed, both the December 2007 
and April 2009 VA examination reports show that there were no 
incapacitating episodes of spine disease.  Therefore, in the 
absence of objective evidence that shows that the Veteran's 
degenerative disc disease is  manifested by incapacitating 
episodes, the criteria for a higher evaluation under 
Diagnostic Code 5243 have not been met.

The Board notes that the musculoskeletal nature of the 
disability requires consideration of additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the record reflects that the Veteran experiences pain 
as a result of his low back disability. The Board also notes 
that in the June 2009 addendum to the April 2009 VA 
examination report, the examiner noted that the Veteran's 
extension decreased from 18 degrees to 15 degrees and his 
right rotation decreased from 48 degrees to 45 degrees with 
repeat movements times 3.  However, the Board notes that even 
with consideration under the criteria set forth in 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that any pain that the Veteran experiences has already been 
fully contemplated in the presently assigned 10 percent 
rating, and that there has been no demonstration, by 
competent clinical evidence, of additional functional 
impairment to allow for assignment of a higher disability 
rating.  

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms, such as pain in his low back. See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran 
to be credible in his reports of the symptoms he experiences.  
However, as with the medical evidence of record, the 
Veteran's account of his low back symptomatology describes a 
rating consistent with the 10 percent rating he is currently 
assigned.

In conclusion, for all of the foregoing reasons, the Board 
finds that throughout the rating period on appeal, the 
Veteran's disability picture with respect to his service-
connected low back disability more nearly approximates the 
currently assigned 10 percent evaluation throughout the 
rating period on appeal.  As there is no evidence that the 
Veteran's experiences incapacitating episodes, or has forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, there is no basis for a higher disability 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial evaluation in excess of 10 percent for his 
service-connected low back disability at any time during the 
rating period on appeal, and the claim must be denied. 

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).


ORDER

As new and material evidence was received to reopen a claim 
of entitlement to service connection an adrenal gland 
disability, the appeal, to this extent, is granted.

Entitlement to service connection for hepatitis is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability, to include 
arthritis, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability, to include arthritis 
and degenerative disc disease, is denied.


REMAND

As noted above, the Veteran's claim for service connection 
for an adrenal gland disability, to include as due to 
exposure to chemical agents, has been reopened.  However, 
additional development and due process considerations are 
required prior to appellate consideration of the reopened 
claim.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159 (2009).  A medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has 
held the types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As noted above, the record reflects that the April 2009 VA 
examiner indicated that the Veteran did not have a malignant 
adrenal gland tumor, but instead had an organizing hematoma.  
The examiner also indicated that such hematoma was not due to 
chemical and/or environmental exposure during service, but 
was more likely due to a traumatic injury to the area, for 
example, a MVA or motorcycle crash with blunt trauma to the 
area of the adrenal gland.  However, although the Veteran's 
service treatment records show that he reported experiencing 
low back pain and incurring a small bruise after being struck 
in the back while lifting a motorcycle in 1985, there is no 
evidence that the April 2009 examiner provided an opinion as 
to whether the Veteran's organizing hematoma was due to the 
Veteran's 1985 injury.  Therefore, the Board finds that a new 
VA examination and opinion is necessary in order to properly 
adjudicate the Veteran's reopened claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his adrenal gland 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

2.  The Veteran should be afforded an 
appropriate VA examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
adrenal gland disability as a result of 
active service, to include the documented 
1985 report of being struck in the back 
while lifting a motorcycle, the report of 
sustaining a small bruise as a result of 
such incident, and the subsequent 
complaints of, and treatment for, low 
back pain.  

All necessary tests should be performed.  
A complete rationale for all opinions 
expressed should be set forth. The 
examiner should reconcile his/her opinion 
with that of the April 2009 VA examiner.  
The claims file, including a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

3.  Thereafter, the reopened claim of 
entitlement to service connection for an 
adrenal gland disability, to include as 
due to exposure to chemical agents, 
should be adjudicated.  If the benefit 
sought remains denied, the RO should 
issue the Veteran a supplemental 
statement of the case and afford the 
Veteran the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


